DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
1. A method for classifying data packet fields by associating a final tag to each of the fields in a data packet in relation to a set of classifying rules, comprising: 
building a decision tree to apply the set of classifying rules on the data packet fields;
5mapping each node of the built decision tree respectively to a processing element of a FPGA, each processing element comprising a processor and a memory; 
pipelining all mapped processing elements so that each mapped processing element, but the first and last processing element in the pipeline, as current processing element: 
receives as inputs, values: for the data packet fields, for a state of processing the data 10packet fields by the preceding processing elements in the pipeline, for tags associated with the data packet fields by the preceding processing elements in the pipeline, and for an address in the memory where the processor of the current processing element may fetch instructions to execute; and 
 outputs values: for the data packet fields, for a state of processing the data packet 15fields by the preceding and current processing elements in the pipeline, for tags associated with the data packet fields by the preceding and current processing elements in the pipeline, and for an address in the memory where the processor of the next processing element in the pipeline may fetch instructions to execute;
 processing the data packet fields through the pipelined and mapped processing elements 20by: - inputting in the first processing element in the pipeline values: for the data packet fields and for an address in the memory where the processor of the first processing element in the pipeline may fetch instructions to execute; and 
 outputting by the last processing element in the pipeline values for the final tag 25associated with each of the data packet fields by the preceding and last processing elements in the pipeline.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2017/0222937) teaches in figure 4:

    PNG
    media_image1.png
    435
    751
    media_image1.png
    Greyscale

However, Lin fails to explicitly teach:
mapping each node of the built decision tree respectively to a processing element of a FPGA, each processing element comprising a processor and a memory;
 
pipelining all mapped processing elements so that each mapped processing element, but the first and last processing element in the pipeline, as current processing element:

outputting by the last processing element in the pipeline values for the final tag associated with each of the data packet fields by the preceding and last processing elements in the pipeline.

as required by the independent claims.
Goyal (US 2016/0071016) teaches in ¶ [0084]:
[0084] For example, if a packet is received that contains headers matching rule R7 (see FIG. 1), decision tree data structure 300 is walked (e.g., traversed) to find matching rule R7. Thus, the packet is first passed through root node 301, which contains all rules of the packet classification table, which has been cut into four children. Cutting a node refers to subdividing the node into n number of child nodes. The n number of child nodes created corresponds to the number of cuts (subdivisions) of the node that are made. In this example, the rules in root node 301 have been subdivided into four rule lists (e.g., corresponding to each child node 305, 310, 325, and 330). Thus, it is determined that the packet should be passed to child node 330 that contains a subset of rules having fields within a range of each header of the received packet. After the packet is passed to node 330, the packet is matched with rule R7.

However, Lin fails to explicitly teach:
mapping each node of the built decision tree respectively to a processing element of a FPGA, each processing element comprising a processor and a memory; 

pipelining all mapped processing elements so that each mapped processing element, but the first and last processing element in the pipeline, as current processing element:

outputting by the last processing element in the pipeline values for the final tag associated with each of the data packet fields by the preceding and last processing elements in the pipeline.

as required by the independent claims.
Thibaut (US 2015/0117450) teaches in Figure 7A:

    PNG
    media_image2.png
    722
    946
    media_image2.png
    Greyscale

However, Thibaut fails to explicitly teach:
mapping each node of the built decision tree respectively to a processing element of a FPGA, each processing element comprising a processor and a memory; 

pipelining all mapped processing elements so that each mapped processing element, but the first and last processing element in the pipeline, as current processing element:

outputting by the last processing element in the pipeline values for the final tag associated with each of the data packet fields by the preceding and last processing elements in the pipeline.

as required by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419